Citation Nr: 1117585	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease to include as due to exposure to asbestos.  

2.  Entitlement to service connection for hypertension to include as due to exposure to Agent Orange.   

3.  Entitlement to service connection for coronary artery disease with myocardial infarction and coronary stent placement to include as due to exposure to Agent Orange.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from February 1966 to January 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2010, the Board remanded the case to afford the Veteran a hearing before the Board.  In October 2010, the Veteran withdrew his request for a hearing. 

The claim of service connection for coronary artery disease is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease, emphysema, was not affirmatively shown to have had onset during service, and chronic obstructive pulmonary disease, emphysema, first diagnosed after service, is unrelated to an injury, disease, or event in service.  

2.  Hypertension was not affirmatively shown to have been present in service; hypertension was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service; and hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 





CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease, emphysema, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service and hypertension as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 (2009), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in November 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event (such as herbicide or asbestos exposure), causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain non-Federal records on his behalf.  

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, records of the Social Security Administration, and private medical records.






On the claims of service connection for chronic obstructive pulmonary disease and for hypertension, in the absence of evidence of an established event, injury or disease in service, and a possible association with the established event, injury, or disease in service and the claimed disabilities, a VA medical examination or medical opinion is not needed to decide the claims under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension as a chronic disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The service personnel records show that the Veteran had about five months of sea duty from about June 1966 to November 1966 aboard the USS GRAFFIAS (AF-29) (a refrigerated stores ship, which was built in 1943 and overhauled in 1964).  

The USS GRAFFIAS was in the offshore waters of Vietnam in July 1966. 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of either chronic obstructive pulmonary disease or hypertension.  The records do show that in November 1966, one hour after ingesting several Robaxin tablets, in a gesture of anger against his shipmates, the Veteran became drowsy and lethargic and his blood pressure was 160/95.  Thereafter, his blood pressure was checked four more times in about an hour and the readings went from 138/90, to 118/72, to 118/76, and to 124/84.  On a subsequent examination for a Medical Board to determine fitness for duty, the physical examination was within normal limits.  A chest X-ray was normal.  The Veteran was subsequently administrative discharged from the Naval service because of unsuitability. 

After service, private medical records show that in July 2006 the Veteran was evaluated for chest pain.  Cardiac catheterization showed coronary artery disease. There was no previous documented medical history.  It was noted that the Veteran smoked and he had been smoking for 40 years.  VA records in August 2006 show that the Veteran was on medication for hypertension.  Chest X-rays were consistent with emphysema without evidence of active lung disease. 

Analysis 

Chronic Obstructive Pulmonary Disease, Emphysema 

For the purpose of the following analysis, the diagnosis of chronic obstructive pulmonary disease, includes emphysema.  Dorland's Illustrated Medical Dictionary 538 (31st ed. 2007). 

On the basis of the service treatment records alone, chronic obstructive pulmonary disease, emphysema, was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

And the Veteran does not argue and the record does not show that chronic obstructive pulmonary disease, emphysema, was noted, that is, observed during service, and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran as a layperson is competent to describe symptoms of an injury or illness, which are within the realm of personal knowledge, that is, that which are perceived through the senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  




Although competent lay evidence is limited to a matter within the knowledge and personal observations of the person making the declaration, a lay person's statement is competent evidence on a medical condition under case law that has been found to be capable of lay observation or is a matter of a simple medical condition.  Also, the Veteran as a lay person is competent to relate a contemporaneous medical diagnosis or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms of impaired breathing,  chronic obstructive pulmonary disease, emphysema, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

And as the presence or diagnosis of chronic obstructive pulmonary disease, emphysema, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, chronic obstructive pulmonary disease, emphysema, is not a simple medical condition that the Veteran is competent to identify.  And no factual foundation has been made to establish that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis of chronic obstructive pulmonary disease, emphysema.  



Therefore, to the extent the Veteran asserts that he has chronic obstructive pulmonary disease, emphysema, his declaration is not competent evidence on the material question of fact, that is, the presence or diagnosis of chronic obstructive pulmonary disease, emphysema, either in service or before 2006. 

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms which support a later diagnosis by a medical professional, chronic obstructive pulmonary disease, emphysema, was first documented in 2006, and no medical professional has associated chronic obstructive pulmonary disease, emphysema, to an injury, disease, or event in service, including exposure to asbestos.  

To extent the Veteran relates chronic obstructive pulmonary disease, emphysema, to exposure to asbestos, there is no specific statutory or regulatory guidance with regard to a claim of service connection for an asbestos-related disease.  

However, the Secretary of VA has provided guidelines for considering asbestos compensation claims in VA manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos" (here after referred to as the Manual).  VA must analyze the Veteran's claim under the Secretary's guidelines.   Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In the Manual, it is acknowledged that inhalation of asbestos fibers can result in fibrosis and tumors and can produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. 





Assuming for the sake of the analysis without deciding that the Veteran was actually exposed to asbestos, the Veteran did serve aboard ship for about five months, and his ship was built at a time when asbestos was used as insulation on ships, among other uses, but the Veteran does not have pleural effusion, lung fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, cancer of the lung, or interstitial pulmonary fibrosis (asbestosis) by X-ray, which are associated with exposure to asbestos.  Rather X-rays in 2006 showed emphysema without evidence of active lung disease, which is not evidence of an asbestos-related lung disease.  

Moreover, as the Veteran is not competent to assert that he has chronic obstructive pulmonary disease, emphysema, and as the medical disability is not a simple medical condition, any inference, that is, any opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service, including exposure to asbestos. 

Where, as here, there is a question of a diagnosis, which is not capable of lay observation by caselaw, and the claimed disability is not a simple medication condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

And there in no competent medical evidence that chronic obstructive pulmonary disease, emphysema, is related to an injury, disease, or event in service, including exposure to asbestos.  






And in the absence of medical evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the applicable theories of service connection, there is no favorable, that is, positive evidence to support the claim of service connection, considering all the evidence, including the lay and medical evidence, and the Veteran has not met the evidentiary burden to establish all elements of the claim, including the nexus requirement under 38  U.S.C.A. § 5107(a), and service connection is not established and the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b).

Hypertension 

For the purpose of the analysis, hypertension is defined as systolic blood pressure that is predominantly 14 0 mm. or greater and diastolic blood pressure predominantly 90 millimeters (mm.) or greater (usually written as 140/90).   Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

On the basis of the service treatment records alone, hypertension was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

The service treatment records do show that November 1966 the Veteran became drowsy and lethargic after ingesting several Robaxin tablets and when he was seen by medical personnel his blood pressure was 160/95.  Thereafter, his blood pressure was checked four more times in about an hour and the readings went from 138/90, to 118/72, to 118/76, to 124/84.  



After service, in filing of his claim in 2006, in his notice of disagreement, and in his substantive appeal, the Veteran does not assert that he has had hypertension since service, rather he argues that hypertension is due to exposure to Agent Orange. 

As the Veteran does not argue and the record does not show that the single elevated reading of 160/95 marked the onset of hypertension and as the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension, based on a single isolate reading, over 10 months of service, and there was insufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records. 
As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

But the Veteran has not asserted that he has had hypertension since service and the record does not support continuity of symptomatology after service, because in 2006 when the Veteran first complained of chest pain, there was no previous documented medical history.  It is only in August 2006 that VA records show that the Veteran was on medication for hypertension.   For these reason, continuity of symptomatology is not shown. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Veteran as a layperson is competent to describe elevated blood pressure readings, but hypertension is not a medical condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of hypertension therefore is medical in nature and competent medical evidence is required to substantiate the claim.  See Savage at 498; see Barr at 303. 






And as the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hypertension is not a simple medical condition that the Veteran is competent to identify.  See Jandreau at 1377.  And no factual foundation has been made to establish that the Veteran is qualified through specialized education, training, or experience to offer a medical diagnosis of hypertension. 

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms which support a later diagnosis by a medical professional, hypertension was first documented in 2006, and no medical professional has associated hypertension to an injury, disease, or event in service, including exposure to Agent Orange.  

To extent the Veteran relates hypertension to exposure to Agent Orange, assuming for the sake of the analysis without deciding that the Veteran was exposed to Agent Orange, hypertension is not a disease VA has established presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  And the Veteran has not offered any evidence that hypertension is actually caused by exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure). 

Moreover, as the Veteran is not competent to assert that he has hypertension, and as the medical disability is not a simple medical condition, any inference, that is, any opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether hypertension is related to service, including the Veteran's assertion that he exposed to Agent Orange. 


As for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, hypertension was first documented in 2006 well beyond the one-year presumptive period after discharge from service in 1966 for presumptive service connection as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.

Where, as here, there is a question of a diagnosis, which is not capable of lay observation by caselaw, and the claimed disability is not a simple medication condition, competent medical evidence is required to support the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

And there in no competent medical evidence that hypertension is related to an injury, disease, or event in service, including the Veteran's assertion that he was exposed to Agent Orange.  

And in the absence of medical evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the applicable theories of service connection, there is no favorable, that is, positive evidence to support the claim of service connection, considering all the evidence, including the lay and medical evidence, and the Veteran has not met the evidentiary burden to establish all elements of the claim, including the nexus requirement under 38  U.S.C.A. § 5107(a), and service connection is not established and the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b).
.


ORDER

Service connection for chronic obstructive pulmonary disease, emphysema, is denied.

Service connection for hypertension is denied.


REMAND

Before deciding the claim of service connection for coronary artery disease, further evidentiary development under the duty to assist is needed.   

The service personnel records show the Veteran served aboard the USS GRAFFIAS (AF-29) in the waters offshore of Vietnam from July 2 to 6, 1966, and from July 21 to 29, 1966.  It is unclear whether the ship operated in the inland waterways or docked at any Vietnamese port.  38 C.F.R. § 3.307(a)(6)(iii); 3.313; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

Although there has been one official response that the it could not be determined that the Veteran was actually in Vietnam, VA will make as many requests as necessary to obtain relevant records unless it is determined that the records do not exist or that further attempts to obtain the records would be futile under 38 C.F.R. § 3.159(c)(2). 






Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian of naval records, the ship's log that shows the position of the USS GRAFFIAS (AF-29) from July 2 to 6, 1966, and from July 21 to 29, 1966, and whether the ship operated in the inland waterways of Vietnam or docked at a Vietnamese post.  If the records do not exist or future efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  After the requested development is completed, adjudicate the claim of service connection for coronary artery disease.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


